Exhibit 10.8

 

STANDARD EXCLUSIVE LICENSE AGREEMENT
WITH SUBLICENSING TERMS

 

Agreement # Number LIC18056.

 

This Agreement is made effective January 8, 2018, (the “Effective Date”) by and
between the University of South Florida Research Foundation, Inc. (hereinafter
called “Licensor”), a nonstock, nonprofit Florida corporation, under Chapter 617
Florida Statutes, and a direct support organization of the University of South
Florida (“University”) pursuant to section 1004.28 Florida Statutes and
Gratitude Health, Inc. (hereinafter called “Licensee”), a small entity
corporation organized and existing under the laws of Florida;

 

WHEREAS, Licensor is the exclusive licensee of certain inventions that are
described in the “Licensed Patents” defined below (Licensor Reference #00A025),
and Licensor is willing to grant a license to Licensee under any one or all of
the Licensed Patents and Licensee desires a license under all of them;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties covenant and agree as follows:

 

Section 1 Definitions

 

1.1“Affiliate” means: (a) any person or entity which controls at least fifty
percent (50%) of the equity or voting stock of the Licensee or (b) any person or
entity fifty percent (50%) of whose equity or voting stock is owned or
controlled by the Licensee or (c) any person or entity of which at least fifty
percent (50%) of the equity or voting stock is owned or controlled by the same
person or entity owning or controlling at least fifty percent (50%) of Licensee
or (d) any entity in which any officer or employee is also an officer or
employee of Licensee or any person who is an officer or employee of Licensee or
(e) any other relationship as in fact, constitutes actual control.

 

1.2“Development Plan” means the written report summarizing the development
activities that are to be undertaken by the Licensee to bring Licensed Products
and/or Licensed Processes to the market. The Development Plan is attached as
Appendix A.

 

1.3“Development Report” means a written account of Licensee’s progress under the
Development Plan having at least the information specified on Appendix B to this
Agreement, and shall be sent to the address specified on Appendix B .

 

1.4“Investigator” means Q. Ping Dou, while employed by Licensor.

 

1.5“Licensed Information” means without limitation unpatented technology,
information, materials, compounds, cell lines, sequences, concepts, patent
applications, processes, data, drawings, indications, results of tests or
studies, plans, and expertise, know-how, and the like whether patentable or not,
discovered by the Investigator(s) or at the direction or under the supervision
of the Investigator(s) and in the Field, to the extent owned and controlled by
the Licensor and useful for the discovery, development, manufacture, delivery,
use or sale of Licensed Products, or for practice of the Licensed Processes,
whether or not claimed in a patent or patent application. Licensed Information
shall also include all pre-clinical and clinical data, regulatory information,
drug material, and regulatory filings and approvals related to the Licensed
Patents and existing on the date hereof, except that, Licensed Information shall
not include the Licensed Patents.

 

1

 

 

1.6“Licensed Field” shall be limited to all fields except specifically excluding
all FDA approved pharmaceuticals and medical foods.

 

1.7“Licensed Patents” means all of the following Licensor intellectual property:

 

1.7.1the patent(s)/patent application(s) identified on Schedule 1 hereto;

 

1.7.2any and all United States and foreign patent applications claiming priority
to any of the patent(s) and patent application(s) identified on Schedule 1
hereto (except that in the case of continuation-in-part application(s), only to
the extent that the subject matter claimed in such continuation-in-part
application(s)is supported under 35 U.S.0 112 in the patent(s)/patent
application(s) identified on Schedule 1 hereto); and

 

1.7.3any and all patents issuing from the patent applications identified in
section 1.6.1 and 1.6.2, including, but not limited to, letters patents, patents
of addition, reissues, re-examinations, extensions, restorations, and
supplementary protection certificates;

 

all to the extent owned or controlled by Licensor.

 

1.8“Licensed Product”, “Licensed Process”, and “Licensed Information” means:

 

1.8.1In the case of a Licensed Product, any product or part thereof, on a
country-by-country basis, that:

(a)is covered in whole or in part by an issued, unexpired claim or a pending
claim contained in the Licensed Patents, in any country in which such product is
made, used, imported or sold; or

(b)is manufactured by using a process that is covered in whole or in part by an
issued, unexpired claim or a pending claim contained in the Licensed Patents, in
any country in which any such process is used or in which any such product is
used, imported or sold.

(c)incorporates, utilizes, or was developed utilizing, Licensed Information or
that is manufactured using Licensed Information or using a process developed
using Licensed Information.

 

1.8.2In the case of a Licensed Process, any process, on a country-by-country
basis, that:

(a)is covered in whole or in part by an issued, unexpired claim or a pending
claim contained in the Licensed Patents in any country in which such process is
practiced.

(b)incorporates, utilizes, or was developed utilizing, Licensed Information.

 

1.9“Licensed Territory” shall be limited to the world.

 

1.10“Net Sales” means the total dollar amount invoiced on sales of Licensed
Product and/or Licensed Processes by Licensee, Sublicensee or Affiliates. Total
amount invoiced may include only promotional discounts allowed in amounts
customary in the trade, not to exceed 50%.

 

1.11“Patent Challenge” means a challenge to the validity, patentability,
enforceability and/or non-infringement of any of the Licensed Patents or
otherwise opposing any of the Licensed Patents.

 

2

 

 

1.12“Sublicense” means, directly or indirectly, to sublicense, grant any other
right with respect to, or agree not to assert, any right licensed to Licensee
under this Agreement.

 

1.13“Sublicensee” means any third party to whom Licensee grants a Sublicense.

 

Section 2 Grant

 

2.1License.

 

2.1.1License Under Licensed Patents Subject to the terms of this Agreement,
Licensor hereby grants to Licensee (a) a royalty-bearing, exclusive license,
limited to the Licensed Field and the Licensed Territory, under the Licensed
Patents to make, have made, develop, use, lease, import, export, offer to sell,
sell and have sold Licensed Products and/or Licensed Processes and (b) a royalty
bearing, non-exclusive license, limited to the Licensed Field and the Licensed
Territory, under the Licensed Information to make, have made, develop, use,
lease, import, export, offer to sell, sell and have sold Licensed Products
and/or Licensed Processes. Licensor reserves to itself and to all nonprofit
entities with which it collaborates the right under the Licensed Patents to
make, have made, develop, import and use Licensed Products and Licensed
Processes solely for their internal research, clinical and educational purposes.
In addition, Licensor reserves to itself, as well as to all non-profit research
institutions with which it collaborates, the right to use materials that might
be covered under Licensed Patents solely for their internal research,
educational, and clinical purposes and to meet all applicable governmental and
peer review journal requirements governing the transfer of materials.

 

2.1.2The license granted hereunder shall not be construed to confer any rights
upon Licensee by implication, estoppel, or otherwise as to any technology not
part of the Licensed Patents in the specified Licensed Field and specified
Licensed Territory.

 

2.2Sublicense.

 

2.2.1Licensee may grant written Sublicenses under the Licensed Patents to third
parties upon Licensor’s approval, which approval shall not be unreasonably
withheld. Any agreement granting a Sublicense shall state that the Sublicense is
subject to the terms and conditions of this Agreement and to the termination of
this Agreement. Licensee shall have the same responsibility for the activities
of any Sublicensee or Affiliate as if the activities were directly those of
Licensee.

 

2.2.2Licensee shall provide Licensor with an unredacted copy of each Sublicense
agreement and any agreement which transfers intellectual property rights granted
hereunder, at least thirty (30) days prior to the execution of the Sublicense
agreement.

 

2.2.3If Licensee has not pursued a market or territory respecting the Licensed
Patents within one year of the date of execution of this Agreement and Licensor
has received notice that a third party wishes to negotiate a license for such
market or territory, Licensor may terminate the license granted in 2.1.1 with
respect to such market or territory upon sixty (60) days written notice to
Licensee. During the notice period, Licensee may provide Licensor with a revised
Development Plan with respect to the market or territory.

 

3

 

Licensor may consider the revised Development Plan and determine, in Licensor’s
sole discretion, whether the revised Development Plan will be accepted or
whether the license will terminate with respect to such market or territory upon
expiration of the notice period.

 

Section 3 Due Diligence

 

3.1Development.

 

3.1.1Licensee agrees to and warrants that:

(a)it has, or will obtain, the expertise necessary to independently evaluate the
inventions of the Licensed Patents and Licensed Information;

(b)it will actively and diligently pursue the Development Plan (see Appendix A)
to the end that the inventions of the Licensed Patents will be utilized to
provide Licensed Products and/or Licensed Processes for sale in the retail
market within the Licensed Field;

(c)it will diligently develop markets for Licensed Products and Licensed
Processes;

(d)and, until the date of first commercial sale of Licensed Products or Licensed
Processes, it will supply Licensor with a written Development Report annually
fifteen (15) days after the end of the calendar year (see Appendix B).

 

3.1.2Licensee agrees that the first commercial sale of products to the retail
customer shall occur on or before July 1, 2018 or Licensor shall have the right
to terminate this Agreement pursuant to Section 9.3 hereto. In addition,
Licensee will meet the milestones shown in Appendix D or Licensor shall have the
right to terminate this Agreement pursuant to Section 9.3. Licensee will notify
Licensor in writing as each milestone is met.

 

3.1.3Upon written request by Licensee to negotiate extensions of any milestones
or due dates set forth in Appendix D, such request to be received by Licensor no
less than ninety (90) days prior to any of the due dates subject of such
request, set forth in this Section 3.1.3, such request fully describing
Licensee’s diligent efforts to achieve the milestone required to be met by such
due date, Licensor shall consider in good faith such requests. Upon granting
such request, Licensor and Licensee shall negotiate such extensions in good
faith.

 

3.1.4Licensor’s policies may require approval of clinical trials involving
technology invented by Licensor. Accordingly, Licensee will notify Licensor
prior to commencing any clinical trials at the Licensor’s facility or any
affiliated medical facilities.

 

3.1.5Every year Licensor is required to report on statistics that are relevant
to growth of businesses in Florida. On January 31 and July 31 of each year,
Licensee shall provide a report that includes: the current # of employees in
Florida, the total # of employees, information about whether the company has
gone public or been acquired, detail of the amount and sources of funding, any
new products that have been introduced to the market, the number of employees
who are USF graduates, and the number of USF interns for the period since the
last report was received. This information will be held in confidence and
provided in the aggregate. No confidential information will be identified with
the specific company absent your agreement.

 

4

 

 

Section 4 Payments

 

4.1License Issue Fee.

 

Licensee agrees to pay Licensor a License Issue Fee of five thousand dollars
($5,000) within thirty (30) days of the Effective Date.

 

4.2Intentionally Left Blank.

 

4.3Royalty.

 

Royalty on Licensed Patents. In addition to the Section 4.1 License Issue Fee,
Licensee agrees to pay to Licensor as earned royalties a royalty calculated as a
percentage of Net Sales. The royalty is deemed earned as of the earlier of the
date the Licensed Product and/or Licensed Process is actually sold and paid for,
the date an invoice is sent by Licensee, its Affiliate, or its Sublicensee, or
the date a Licensed Product and/or Licensed Process is transferred to a third
party for any promotional reasons. Licensee shall pay to Licensor royalties as
follows:

 

(i)three percent (3%) for Net Sales of Licensed Products, and Licensed
Processes, for each product or process, on a country-by-country basis, as
defined by Sections 1.8.1(a), 1.8.1(b), 1.8.1(c), 1.8.2(a) and 1.8.2(b) for
cumulative Net Sales up to one million dollars ($1,000,000); and

 

(ii)four percent (4%) for Net Sales of Licensed Products and Licensed Processes,
for each product or process, on a country-by-country basis, as defined by
Sections 1.8.1(a), 1.8.1(b), 1.8.1(c), 1.8.2(a) and 1.8.2(b) for cumulative Net
Sales from one million dollars ($1,000,000) to five million dollars
($5,000,000); and

 

(iii)five percent (5%) for Net Sales of Licensed Products and Licensed
Processes, for each product or process, on a country-by-country basis, as
defined by Sections 1.8.1(a), 1.8.1(b), 1.8.1(c), 1.8.2(a) and 1.8.2(b) for
cumulative Net Sales over five million dollars ($5,000,000).

 

4.4Other Payments.

 

4.4.1Licensee agrees to pay Licensor minimum royalty payments, as follows:

 

Payment   Year $20,000   2018 $50,000   2019 $100,000   2020 and every year
thereafter on the same date, for the life of this Agreement.

 

The minimum royalty shall be paid in advance on a quarterly basis for each year
in which this Agreement is in effect. The first minimum royalty payment shall be
due on March 31st, 2018 and shall be in the amount of $5,000. The minimum
royalty for a given year shall be due in advance and shall be paid in quarterly
installments on March 31, June 30, September 30, and December 31 for the
following quarter. Any minimum royalty paid in a calendar year will be credited
against the earned royalties for that calendar year. It is understood that the
minimum royalties will be applied to earned royalties on a calendar year basis,
and that sales of Licensed Products and/or Licensed Processes requiring the
payment of earned royalties made during a prior or subsequent calendar year
shall have no effect on the annual minimum royalty due Licensor for other than
the same calendar year in which the royalties were earned.

 

5

 

 

4.4.2Intentionally left blank.

 

4.5Sublicenses. In respect to Sublicenses granted by Licensee under 2.2.1 above,
Licensee shall pay to Licensor an amount equal to what Licensee would have been
required to pay to Licensor had Licensee sold the amount of Licensed Product or
Licensed Process sold by such Sublicensee. In addition, if Licensee receives any
fees, minimum royalties, milestone payments, or other payments arising from the
Sublicense, and such payments are not earned royalties as defined in Section 4.3
above, then Licensee shall pay Licensor fifty percent (50%) of such payments
within thirty (30) days of receipt thereof. Such payments shall not be
allocated, off-set or otherwise reduced as a result of including rights other
than those licensed hereunder in such permitted written Sublicense. Licensee
shall not receive from Sublicensees anything of value in lieu of cash payments
in consideration arising from any Sublicense under this Agreement without the
express prior written permission of Licensor.

 

4.6Accounting for Payments.

 

4.6.1Amounts owing to Licensor under Section 4.3 shall be paid on a quarterly
basis after the amount of minimum royalties paid is exceeded, with such amounts
due and received by Licensor on or before the thirtieth day following the end of
the calendar quarter ending on March 31, June 30, September 30 or December 31 in
which such amounts were earned. All royalties owing with respect to Net Sales
stated in currencies other than U.S. dollars shall be converted at the rate
shown in the Federal Reserve Noon Valuation - Value of Foreign Currencies on the
day preceding the payment due date.

 

4.6.2Any amounts which remain unpaid after the date they are due to Licensor
shall accrue interest from the due date at the rate of 1.5% per month. However,
in no event shall this interest provision be construed as a grant of permission
for any payment delays. Licensee shall also be responsible for repayment to
Licensor of any attorney, collection agency, or other out-of-pocket Licensor
expenses required to collect overdue payments due under this Section 4 or any
other applicable Section of this Agreement.

 

4.6.3Except as otherwise directed, all amounts owing to Licensor under this
Agreement shall be paid in U.S. dollars to Licensor at the following address:

 

USF Research Foundation

Attn: Business Manager

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612.

 

4.6.4A certified full accounting statement showing how any amounts payable to
Licensor under Section 4 have been calculated shall be submitted to Licensor on
the date of each such payment. In addition to being certified, such accounting
statements shall contain a written representation signed by an executive officer
of Licensee that states that the statements are true, accurate, and fairly
represent all amounts payable to Licensor pursuant to this Agreement. For earned
royalties, such accounting shall be on a per-country and product line, model or
trade name basis and shall be summarized on the form shown in Appendix C -
Licensor Royalty Report of this Agreement. For earned royalties, in the event no
payment is owed to Licensor because the amount of minimum royalties paid has not
been exceeded or otherwise, an accounting demonstrating that fact shall be
supplied to Licensor.

 

6

 

 

4.6.5Licensor is exempt from paying income taxes under U.S. law. Therefore, all
payments due under this Agreement shall be made without deduction for taxes,
assessments, or other charges of any kind which may be imposed on Licensor by
any government outside of the United States or any political subdivision of such
government with respect to any amounts payable to Licensor pursuant to this
Agreement. All such taxes, assessments, or other charges shall be assumed by
Licensee.

 

Section 5 Certain Warranties and Disclaimers of Licensor

 

5.1Licensor warrants that, except as otherwise provided under Section 17.1 of
this Agreement with respect to U.S. Government interests, it is the owner or
exclusive licensee of the Licensed Patents or otherwise has the right to grant
the licenses granted to Licensee in this Agreement. However, nothing in this
Agreement shall be construed as:

(a)a warranty or representation by Licensor as to the validity or scope of any
right included in the Licensed Patents;

(b)a warranty or representation that anything made, used, sold or otherwise
disposed of under the license granted in this Agreement will or will not
infringe patents of third parties;

(c)an obligation to bring or prosecute actions or suits against third parties
for infringement of Licensed Patents;

(d)an obligation to furnish any services other than those specified in this
Agreement; or

(e)a warranty or representation by Licensor that it will not grant licenses to
others to make, use or sell products not covered by the claims of the Licensed
Patents which may be similar and/or compete with products made or sold by
Licensee.

 

5.2EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, AND VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR PENDING.
LICENSOR ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO USE, SALE, OR
OTHER DISPOSITION BY LICENSEE, ITS SUBLICENSEE(S), OR THEIR VENDEES OR OTHER
TRANSFEREES OF PRODUCT INCORPORATING OR MADE BY USE OF INVENTIONS LICENSED UNDER
THIS AGREEMENT.

 

Section 6 Record Keeping

 

6.1Licensee and its Sublicensee(s) shall keep books and records sufficient to
verify the accuracy and completeness of Licensee’s and its Sublicensee(s)’s
accounting referred to above, including without limitation, inventory, purchase
and invoice records, manufacturing records, sales analysis, general ledgers,
financial statements, and tax returns relating to the Licensed Products and/or
Licensed Processes. Such books and records shall be preserved for a period not
less than six years after they are created or as required by federal law, both
during and after the term of this Agreement.

 



7

 

 

6.2Licensee and its Sublicensee(s) shall take all steps necessary so that
Licensor may, within thirty (30) days of its written request, audit, review
and/or copy all of the books and records at a single U.S. location to verify the
accuracy of Licensee’s and its Sublicensee(s)’s accounting. Such review may be
performed by any authorized employees of Licensor as well as by any attorneys
and/or accountants designated by Licensor, upon reasonable notice and during
regular business hours. If a deficiency with regard to any payment hereunder is
determined, Licensee and its Sublicensee(s) shall pay the deficiency within
thirty (30) days of receiving notice thereof along with applicable interest as
described in Section 4.6.2. If a royalty payment deficiency for a calendar year
exceeds three percent (3%) of the royalties paid for that year, then Licensee
and its Sublicensee(s) shall be responsible for paying Licensor’s out-of-pocket
expenses incurred with respect to such review.

 

6.3At any time during the term of this Agreement, Licensor may request in
writing that Licensee verify the calculation of any past payments owed to
Licensor through the means of a self-audit. Within ninety (90) days of the
request, Licensee shall complete a self-audit of its books and records to verify
the accuracy and completeness of the payments owed. Within thirty (30) days of
the completion of the self-audit, Licensee shall submit to Licensor a report
detailing the findings of the self-audit and the manner in which it was
conducted in order to verify the accuracy and completeness of the payments owed.
If Licensee has determined through its self-audit that there is any payment
deficiency, Licensee shall pay Licensor the deficiency along with applicable
interest under Section 4.6.12 with the submission of the self-audit report to
Licensor.

 

Section 7 Patent Prosecution

 

7.1Licensor shall prosecute and maintain the Licensed Patents using counsel of
its choice. Licensor shall provide Licensee with copies of all documents sent to
and received from the United States Patent and Trademark Office and foreign
patent offices relating to Licensed Patents. Licensee agrees to keep such
information confidential.

 

7.2Licensee shall pay to Licensor the sum of $18,896.50, according to the
following schedule:

 

six thousand dollars ($6,000) shall be paid on or before March 31, 2018;

six thousand dollars ($6,000) shall be paid on or before March 31, 2019;

and six thousand eight hundred ninety-six dollars and fifty cents ($6,896.50)
shall be paid on or before March 31, 2020;

 

to reimburse any and all expenses associated with preparation, filing,
prosecution, issuance, maintenance, defense, and reporting of the Licensed
Patents incurred prior to the Effective Date.

 

7.3Licensee shall be responsible for and pay all costs and expenses incurred by
Licensor related to the preparation, filing, prosecution (including
interferences), issuance, maintenance, defense (including oppositions) and
reporting of the Licensed Patents subsequent to and separate of those expenses
cited in Section 7.2 within thirty (30) days of receipt of an invoice from
Licensor . It shall be the responsibility of Licensee to keep Licensor fully
apprised of the “small entity” status of Licensee and all Sublicensees with
respect to the U.S. patent laws and with respect to the patent laws of any other
countries, if applicable, and to inform Licensor of any changes in writing of
such status, within thirty (30) days of any such change. In the event that
additional licenses are granted to licensees for alternate fields-of-use, patent
expenses associated with Licensed Patents will be divided proportionally between
the number of existing licensees. In the case of foreign patent protection, if
Licensee gives sixty (60) days notice that it intends to decline to reimburse
Licensor for patent expenses for any Licensed Patent in any particular country,
then the license granted hereunder respecting such Licensed Patent shall
terminate after such sixty (60) days and Licensee relinquishes the right to
commercialize Licensed Products in the specified country.

 

8

 

 

Section 8 Infringement and Invalidity

 

8.1Licensee shall inform Licensor promptly in writing of any alleged
infringement of the Licensed Patents by a third party and of any available
evidence thereof.

 

8.2During the term of this Agreement, Licensor shall have the right, but shall
not be obligated, to prosecute at its own expense any such infringements of the
Licensed Patents. If Licensor prosecutes any such infringement, Licensee agrees
that Licensor may include Licensee as a co-plaintiff in any such suit, without
expense to Licensee.

 

8.3If within six (6) months after having been notified of any alleged
infringement, Licensor shall have been unsuccessful in persuading the alleged
infringer to desist and shall not have brought an infringement action against
the alleged infringer, or if Licensor shall notify Licensee at any time prior
thereto of its intention not to bring suit against the alleged infringer, then,
and in those events only, Licensee shall have the right, but shall not be
obligated, to prosecute at its own expense any infringement of the Licensed
Patents, and Licensee may, for such purposes, use the name of Licensor as party
plaintiff. No settlement, consent judgment or other voluntary final disposition
of the suit may be entered into without the consent of Licensor , which consent
shall not be unreasonably withheld. Licensee shall indemnify Licensor against
any order for costs that may be made against Licensor in such proceedings.

 

8.4In the event that a declaratory judgment action is brought against Licensor
or Licensee by a third party alleging invalidity, unpatentability,
unenforceability, or non-infringement of the Licensed Patents, Licensor, at its
option, shall have the right within twenty (20) days after commencement of such
action to take over the sole defense of the action at its own expense. If
Licensor does not exercise this right, Licensee shall be responsible for the
sole defense of the action at Licensee’s sole expense, subject to Sections 8.5
and 8.6.

 

8.5In the event that Licensee shall undertake the enforcement by litigation
and/or defense of the Licensed Patents by litigation, Licensor shall have the
right, but not the obligation, to voluntarily join such litigation, represented
by its own counsel at its own expense. In the event that Licensor or Licensee
shall undertake the enforcement by litigation and/or defense of the Licensed
Patents by litigation, any recovery of damages by Licensor or Licensee for any
such suit shall be applied first in satisfaction of any unreimbursed expenses
and legal fees of Licensor relating to the suit, and next toward reimbursement
of any unreimbursed expenses and legal fees of Licensee relating to the suit.
The balance remaining from any such recovery shall be divided equally between
Licensee and Licensor.

 

8.6In any suit in which either party is involved to enforce or defend the
Licensed Patents pursuant to this Agreement, the other party hereto shall, at
the request and expense of the party initiating such suit, cooperate in all
respects and, to the extent possible, have its employees testify when requested
and make available relevant records, papers, information, samples, specimens,
and the like.

 

8.7In the event Licensee contests the validity of any Licensed Patents, unless
and until Licensor terminates this Agreement pursuant to 9.3.10, Licensee shall
continue to pay royalties and make other payments pursuant to this Agreement
with respect to the contested Licensed Patent(s) as if such contest were not
underway until the contested Licensed Patent(s) is adjudicated invalid or
unenforceable by a court of last resort.

 

9

 

 

Section 9 Term and Termination

 

9.1The term of this license shall begin on the Effective Date of this Agreement
and continue until the later of the date that no Licensed Patent remains a
pending application or an enforceable patent, or the date on which Licensee’s
obligation to pay royalties expires pursuant to Section 4.3 above.

 

9.2Licensee may terminate this Agreement at any time by giving at least sixty
(60) days written notice of such termination to Licensor. Such a notice shall be
accompanied by a statement of the reasons for termination.

 

9.3Licensor may terminate this Agreement if (a) Licensee (i) is delinquent on
any report or payment; (ii) is not diligently developing and commercializing
Licensed Products and Licensed Processes; (iii) misses a milestone described in
Appendix D; (iv) is in breach of any provision; (v) provides any false report;
(vi) goes into bankruptcy, liquidation or proposes having a receiver control any
assets; (vii) violates any laws or regulations of applicable government
entities; or (viii) shall cease to carry on its business pertaining to Licensed
Patents; or (b) if payments of earned royalties under Section 4.3, once begun,
cease for more than two (2) calendar quarters. Termination under this Section
9.3 will take effect 30 days after written notice by Licensor, unless Licensee
remedies the problem in that 30-day period, except that termination under
Section 9.3 (vi) will occur immediately and automatically upon the occurrence of
the event and require no action by Licensor.

 

9.4If Licensee or any of its Affiliates brings a Patent Challenge against
Licensor, or assists another party in bringing a Patent Challenge against
Licensor (except as required under a court order or subpoena), then Licensor may
immediately terminate this Agreement and/or the license granted hereunder. If a
Sublicensee brings a Patent Challenge against Licensor, or assists another party
in bringing a Patent Challenge against Licensor (except as required under a
court order or subpoena), then Licensor may send a written demand to Licensee to
terminate such Sublicense. If Licensee fails to so terminate such Sublicense
within forty-five (45) days after Licensor’s demand, Licensor may immediately
terminate this Agreement and/or the license granted hereunder

 

9.5If Licensee, any of its Affiliates or a Sublicensee (i) brings a Patent
Challenge against Licensor or (ii) assists another party in bringing a Patent
Challenge against Licensor (except as required under a court order or subpoena),
and if Licensor does not choose to exercise its rights to terminate this
Agreement pursuant to Section 9.4 then, in the event that such the Patent
Challenge is successful, Licensee will have no right to recoup any
consideration, including royalties, paid during the period of challenge. In the
event that the Patent Challenge is unsuccessful, Licensee shall reimburse
Licensor for all reasonable legal fees and expenses incurred in its defense
against the Patent Challenge.

 

9.6Licensor may immediately terminate this Agreement without any cure period
available to Licensee upon the occurrence of the second separate default by
Licensee within any consecutive three-year period for failure to comply with
local, state and federal regulations in accordance with Section 14.8, or to pay
royalties, patent or any other expenses when due.

 

10

 

 

9.7Upon the termination of this Agreement for any reason, nothing herein shall
be construed to release either party from any obligation that matured prior to
the effective date of such termination. Licensee shall remain obligated to
provide an accounting for and to pay royalties earned to the date of
termination, and any minimum royalties shall be prorated as of the date of
termination by the number of days elapsed in the applicable calendar year.
Licensee may, however, after the effective date of such termination, sell all
Licensed Products, and complete Licensed Products in the process of manufacture
at the time of such termination and sell the same, provided that Licensee shall
remain obligated to provide an accounting for and to pay running royalties
thereon.

 

9.8Licensee shall be obligated to deliver to Licensor, within ninety days of the
date of termination of this agreement, complete and unredacted copies of all
documentation prepared for or submitted for all regulatory approvals of Licensed
Products or Licensed Processes.

 

Section 10 Assignability

 

This Agreement may not be transferred or assigned by Licensee except with the
prior written consent of Licensor, in which case assignee assumes all
responsibilities under this license.

 

Section 11 Dispute Resolution Procedures

 

11.1Mandatory Procedures.

 

In the event either party intends to file a lawsuit against the other with
respect to any matter in connection with this Agreement, compliance with the
procedures set forth in this Section shall be a condition precedent to the
filing of such lawsuit, other than for injunctive relief. Either party may
terminate this Agreement as provided in this Agreement without following the
procedures set forth in this section.

 

11.1.1When a party intends to invoke the procedures set forth in this section,
written notice shall be provided to the other party. Within thirty (30) days of
the date of such notice, the parties agree that representatives designated by
the parties shall meet at mutually agreeable times and engage in good faith
negotiations at a mutually convenient location to resolve such dispute.

 

11.1.2If the parties fail to meet within the time period set forth in section
11.1.1 above or if either party subsequently determines that negotiations
between the representatives of the parties are at an impasse, the party
declaring that the negotiations are at an impasse shall give notice to the other
party stating with particularity the issues that remain in dispute.

 

11.1.3Not more than 15 days after the giving of such notice of issues, each
party shall deliver to the other party a list of the names and addresses of at
least three individuals, any one of whom would be acceptable as a neutral
advisor in the dispute (the “Neutral Advisor”) to the party delivering the list.
Any individual proposed as a Neutral Advisor shall have experience in
determining, mediating, evaluating, or trying intellectual property litigation
and shall not be affiliated with the party that is proposing such individual.

 

11.1.4Within 10 days after delivery of such lists, the parties shall agree on a
Neutral Advisor. If they are unable to so agree within that time, within 5 days,
they shall each select one individual from the lists. Within 5 days, the
individuals so selected shall meet and appoint a third individual from the lists
to serve as the Neutral Advisor. Within 30 days after the selection of a Neutral
Advisor:

 

(a)The parties shall each provide a written statement of the issues in dispute
to the Neutral Advisor.

 

11

 

 

(b)The parties shall meet with the Neutral Advisor in Tampa, Florida on a date
and time established by the Neutral Advisor. The meeting must be attended by
persons authorized to make final decisions on behalf of each party with respect
to the dispute. At the meeting, each party shall make a presentation with
respect to its position concerning the dispute. The Neutral Advisor will then
discuss the issues separately with each party and attempt to resolve all issues
in the dispute. At the meeting, the parties will enter into a written settlement
agreement with respect to all issues that are resolved. Such settlement
agreement shall be final and binding with respect to such resolved issues and
may not be the subject of any lawsuit between the parties, other than a suit for
enforcement of the settlement agreement.

 

11.1.5The expenses of the neutral advisor shall be shared by the parties
equally. All other out-of-pocket costs and expenses for the alternative dispute
resolution procedure required under this Section shall be paid by the party
incurring the same.

 

11.1.6Positions taken and statements made during this alternative dispute
resolution procedure shall be deemed settlement negotiations and shall not be
admissible for any purpose in any subsequent proceeding.

 

11.2Failure to Resolve Dispute.

 

If any issue is not resolved at the meeting with the Neutral Advisor, either
party may file appropriate administrative or judicial proceedings with respect
to the issue that remains in dispute. No new issues may be included in the
lawsuit without the mandatory procedures set forth in this section having first
been followed.

 

Section 12 Product Liability; Conduct of Business

 

12.1Licensee and its Sublicensee(s) shall, at all times during the term of this
Agreement and thereafter, indemnify, defend and hold Licensor, its board,
University and its Affiliates and Trustees, the Florida Board of Governors, and
each of their directors, officers, employees, and agents, and the inventors of
the Licensed Patents, regardless of whether such inventors are employed by
Licensor at the time of the claim, harmless against all claims and expenses,
including legal expenses and reasonable attorneys fees, whether arising from a
third party claim or resulting from Licensor’s enforcing this indemnification
clause against Licensee, arising out of the death of or injury to any person or
persons or out of any damage to property and against any other claim,
proceeding, demand, expense and liability of any kind whatsoever (other than
patent infringement claims) resulting from the development, production,
manufacture, sale, use, lease, consumption, marketing, or advertisement of
Licensed Products or Licensed Process(es) or arising from any right or
obligation of Licensee hereunder. Notwithstanding the above, Licensor at all
times reserves the right to retain counsel of its own to defend Licensor’s, its
board, University and its Affiliates’ and Trustees, the Florida Board of
Governors’, and the inventor’s interests.

 

12.2Licensee warrants that it now maintains and will continue to maintain
liability insurance coverage appropriate to the risk involved in development,
producing, manufacturing, clinical trials, selling, marketing, using, leasing,
consuming, or advertising the products subject to this Agreement and that such
insurance coverage lists Licensor, its Affiliates, its Trustees, the Florida
Board of Governors, and the inventors of the Licensed Patents as additional
insureds. Within ninety (90) days after the execution of this Agreement and
thereafter annually between January 1 and January 31 of each year, Licensee will
present evidence to Licensor that the coverage is being maintained with
Licensor, University and its Affiliates and Trustees, the Florida Board of
Governors, and its inventors listed as additional insureds. In addition,
Licensee shall provide Licensor with at least thirty (30) days prior written
notice of any change in or cancellation of the insurance coverage.

 

12

 

 

Section 13 Use of Names

 

Licensee and its Sublicensee(s) shall not use the names of Licensor, nor of any
of either institution’s employees, agents, or affiliates, nor the name of any
inventor of Licensed Patents, nor any adaptation of such names, in any
promotional, advertising or marketing materials or any other similar form of
publicity, or to suggest any endorsement by the such entities or individuals,
without the prior written approval of Licensor in each case.

 

Section 14 Miscellaneous

 

14.1This Agreement shall be construed in accordance with the internal laws of
the State of Florida

 

14.2The parties hereto are independent contractors and not joint venturers or
partners.

 

14.3Licensee shall ensure that it applies patent markings that meet all
requirements of U.S. law, 35 U.S.C. §287, with respect to all Licensed Products
subject to this Agreement.

 

14.4This Agreement constitutes the full understanding between the parties with
reference to the subject matter hereof, and no statements or agreements by or
between the parties, whether orally or in writing, shall vary or modify the
written terms of this Agreement. Neither party shall claim any amendment,
modification, or release from any provisions of this Agreement by mutual
agreement, acknowledgment, or otherwise, unless such mutual agreement is in
writing, signed by the other party, and specifically states that it is an
amendment to this Agreement.

 

14.5Licensee shall not encumber or otherwise grant a security interest in any of
the rights granted hereunder to any third party.

 

14.6Licensee acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Contract Act) controlling the export of technical data,
computer software, laboratory prototypes, biological material, and other
commodities. The transfer of such items may require a license from the cognizant
agency of the U.S. Government or written assurances by Licensee that it shall
not export such items to certain foreign countries without prior approval of
such agency. Licensor neither represents that a license is or is not required or
that, if required, it shall be issued.

 

14.7Licensee is responsible for any and all wire/bank fees associated with all
payments due to Licensor pursuant to this agreement.

 

14.8Label and Product Claims. With respect to any label claim(s) or any other
claim(s) regarding or in reference to the Licensed Patents, Licensed Product,
License Process or Licensed Information, Licensee acknowledges that it is
subject to and agrees to abide by all local, state, and federal laws, rules and
regulations, including, but not limited to, those imposed by the FDA, FTC and
the Dietary Supplement Health and Education Act of 1994. Licensee shall provide
documentation of its compliance with this section upon request of Licensor
within 30 days of such a request.

 

13

 

 

14.9Survival.

 

The provisions of this Section shall survive termination of this Agreement. Upon
termination of the Agreement for any reason, the following sections of the
License Agreement will remain in force as non-cancelable obligations:

 

  ● Section 6 Record Keeping   ● Section 9 Requirement to pay royalties on sale
of Licensed Products made, and in process, at time of License Agreement
termination   ● Section 12 Product Liability; Conduct of Business   ● Section 13
Use of Names   ● Section 14.8 Label and Product Claims   ● Section 18
Confidentiality

 

Section 15 Notices

 

Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to have been given (a) when delivered
personally; or (b) if sent by facsimile transmission, when receipt thereof is
acknowledged at the facsimile number of the recipient as set forth below; or (c)
the second day following the day on which the notice has been delivered prepaid
to a national air courier service; or five (5) business days following deposit
in the U.S. mail if sent certified mail, (return receipt acknowledgement is not
required to certify delivery).

 

Development reports; updates; equity agreements, proxy statements and
shareholder information; and all other notices and communications to:

 

USF Technology Transfer Office

Attn: Associate Vice President

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612

 

All payments and royalty reports to:

 

USF Research Foundation

Attn: Business Manager

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612

 

If to Licensee:

 

Gratitude Health, Inc.

11231 US Highway 1

#201

North Palm Beach, FL 33408

 

Section 16 Contract Formation and Authority

 

The submission of this Agreement does not constitute an offer, and this document
shall become effective and binding only upon the execution by duly authorized
representatives of both Licensee and Licensor. Copies of this Agreement that
have not been executed and delivered by both Licensor and Licensee shall not
serve as a memorandum or other writing evidencing an agreement between the
parties. This Agreement shall automatically terminate and be of no further force
and effect, without the requirement of any notice from Licensor to Licensee, if
Licensor does not receive the License Issue Fee or certificates representing
shares issued to Licensor pursuant to this Agreement, as applicable, within
thirty (30) days of the Effective Date.

 

14

 

 

16.1Licensor and Licensee hereby warrant and represent that the persons signing
this Agreement have authority to execute this Agreement on behalf of the party
for whom they have signed.

 

16.2Force Majeure.

 

No default, delay, or failure to perform on the part of Licensee or Licensor
shall be considered a default, delay or failure to perform otherwise chargeable
hereunder, if such default, delay or failure to perform is due to causes beyond
either party’s reasonable control including, but not limited to: strikes,
lockouts, or inactions of governmental authorities, epidemics, war, embargoes,
fire, earthquake, hurricane, flood, acts of God, or default of common carrier.
In the event of such default, delay or failure to perform, any date or times by
which either party is otherwise scheduled to perform shall be extended
automatically for a period of time equal in duration to the time lost by reason
of the excused default, delay or failure to perform.

 

Section 17 United States Government Interests

 

17.1It is understood that if the United States Government (through any of its
agencies or otherwise) has funded research during the course of or under which
any of the inventions of the Licensed Patents were conceived or made, the United
States Government is entitled, as a right, under the provisions of 35 U.S.C.
§202-212 and applicable regulations of Title 37 of the Code of Federal
Regulations, to a non-exclusive, nontransferable, irrevocable, paid-up license
to practice or have practiced the inventions of such Licensed Patents for
governmental purposes. Any license granted to Licensee in this Agreement shall
be subject to such right.

 

17.2Licensee agrees that for Licensed Products covered by the Licensed Patents
that are subject to the non-exclusive royalty-free license to the United States
Government, said Licensed Products will be manufactured substantially in the
United States. Licensee further agrees that it shall abide by all the
requirements and limitations of U.S. Code, Title 35, Chapter 18, and
implementing regulations thereof, for all patent applications and patents
invented in whole or in part with federal money.

 

Section 18 Confidentiality

 

18.1Each Party shall maintain all information of the other Party which is
treated by such other Party as proprietary or confidential (referred to herein
as “Confidential Information”) in confidence, and shall not disclose, divulge or
otherwise communicate such confidential information to others, or use it for any
purpose, except pursuant to, and in order to carry out, the terms and objectives
of this Agreement, and each party hereby agrees to exercise every reasonable
precaution to prevent and restrain the unauthorized disclosure of such
confidential information by any of its Affiliates, directors, officers,
employees, consultants, subcontractors, Sublicensees or agents. The parties
agree to keep the terms of this Agreement confidential, provided that each party
may disclose this Agreement to their authorized agents and investors who are
bound by similar confidentiality provisions. Notwithstanding the foregoing,
Confidential Information of a party shall not include information which: (a) was
lawfully known by the receiving party prior to disclosure of such information by
the disclosing party to the receiving party; (b) was or becomes generally
available in the public domain, without the fault of the receiving party; (c) is
subsequently disclosed to the receiving party by a third party having a lawful
right to make such disclosure; (d) is required by law, rule, regulation or legal
process to be disclosed, provided that the receiving party making such
disclosure shall take all reasonable steps to restrict and maintain to the
extent possible confidentiality of such disclosure and shall provide reasonable
notice to the other party to allow such party the opportunity to oppose the
required disclosure; or (e) has been independently developed by employees or
others on behalf of the receiving party without access to or use of disclosing
party’s information as demonstrated by written record. Each party’s obligations
under this Section 18 shall extend for a period of five (5) years from
termination or expiration of this Agreement.

 



15

 

 

Section 19 University Rules and Regulations

 

19.1Licensee understands and agrees that Licensor’s personnel who are engaged by
Licensee, whether as consultants, employees or otherwise, or who possess a
material financial interest in Licensee, are subject to Florida’s rule regarding
outside activities and financial interests set forth in Florida Administrative
Code Rule 6C1-1.011, the Licensor’s Intellectual Property Policy, and a
monitoring plan which addresses conflicts of interests associated therewith. Any
term or condition of an agreement between Licensee and such personnel which
seeks to vary or override such personnel’s obligations to Licensor may not be
enforced against such personnel or the Licensor, without the express written
consent of an individual authorized to vary or waive such obligations on behalf
of the Licensor. Furthermore, should an interest of Licensee conflict with the
interest of the Licensor, Licensor’s personnel are obligated to resolve such
conflicts according to the guidelines and policies set forth by the Licensor.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.

 

LICENSOR

/s/ Valerie Landrio McDevitt  Date 2/9, 2018 [ex10-8_001.jpg]  Valerie Landrio
McDevitt, Associate Vice President Technology Transfer

LICENSEE

 

By: /s/ Roy Warren  Date 2/8, 2018  

Name and Office:  Roy Warren CEO  

 

ACKNOWLEDGED AND AGREED:

 

UNIVERSITY OF SOUTH FLORIDA BOARD OF INVENTOR TRUSTEES A PUBLIC BODY CORPORATE  
INVENTOR /s/ Keith Anderson   [ex10-8_002.jpg] Keith Anderson, M.S., CRA
Director, Sponsored Research   INVENTOR      

 

16

 

 

Schedule 1

 

●U.S. Patent Serial No. 6,713,506 entitled “Tea Polyphenols Esters and Analogs
Thereof for Cancer Prevention and Treatment”

 

17

 

 

Appendix A - Development Plan

 

A Development Plan of the scope outlined below shall be submitted to Licensor by
Licensee prior to the execution of this Agreement. In general, the plan should
provide Licensor with a summary overview of the activities that Licensee
believes are necessary to bring products to the marketplace.

 

I.Development Program

 

A.Development activities to be undertaken

 

(Please break activities into subunits with the date of completion of major
milestones)

 

1.       

 

2.       

 

3.       

 

4.       

 

B.Estimated total development time

 

II.Governmental Approval

 

A.Types of submissions required

B.Government agency, e.g., FDA, EPA, etc.

 

III.Proposed Market Approach

 

IV.Competitive Information

 

A.Potential competitors

B.Potential competitive devices/compositions

C.Known competitor’s plans, developments, technical achievements

D.Anticipated date of product launch

 

Total Length: approximately 2-3 pages

 

 

 

 

Appendix B - Development Report

 

When appropriate, indicate estimated start date and finish date for activities.

 

I.Date Development Plan Initiated and Time Period Covered by this Report.

 

II.Development Report (4-8 paragraphs).

 

A.Activities completed since last report including the object and parameters of
the development, when initiated, when completed and the results.

 

B.Activities currently under investigation, i.e., ongoing activities including
object and parameters of such activities, when initiated, and projected date of
completion.

 

III.Future Development Activities (4-8 paragraphs).

 

A.Activities to be undertaken before next report including, but not limited to,
the type and object of any studies conducted and their projected starting and
completion dates.

B.Estimated total development time remaining before a product will be
commercialized.

 

1V.Changes to Initial Development Plan (2-4 paragraphs).

 

A.Reasons for change.

B.Variables that may cause additional changes.

 

V.Items to be Provided if Applicable:

 

A.Information relating to Licensed Products or Licensed Processes that has
become publicly
available, e.g., published articles, competing products, patents, etc.

B.Development work being performed by third parties, other than Licensee, to
include name of
third party, reasons for use of third party, planned future uses of third
parties including reasons why and type of work.

C.Update of competitive information trends in industry, government compliance
(if applicable) and market plan.

D.Information and copies of relevant materials evidencing the status of any
patent applications or other protection relating to Licensed Products, or
Licensed Processes or the Licensed Patents.

 

PLEASE SEND DEVELOPMENT REPORTS TO:

 

USF Division of Patents & Licensing

Attn: Associate Vice President

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612

 

 

 

 

Appendix C - Licensor Royalty Report

 

Licensee:
_________________________________________________________________________________

Agreement No.:
____________________________________________________________________________

Inventor:
_________________________________________________________________________________

Technology#:
________________________________________________________________________________

Period Covered: From:     /    /2 Through:     /    /2

Prepared By:
________________________________________________________________________________

Date:
_______________________________________________________________________________________

Approved By:
________________________________________________________________________________

Date:
_______________________________________________________________________________________

 

If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.

 

Report Type:¨ Single Product Line Report:
______________________________________________________

¨ Multiproduct Summary Report. Page 1 of _______Pages

¨ Product Line Detail. Line: ____________ Tradename: ____________ Page:
__________

Report Currency: ¨ U. S. Dollars ¨
Other____________________________________________________

 

  Unit Gross * Less: Net Royalty Period Royalty Amount Country Sales $$ Sales
Allowances $$ Sales Rate This Year Last Year U.S.A.               Canada        
      Europe:                                                              
Japan               Other:                               TOTAL:              

 

Total Royalty: ____________ Conversion Rate: __________ Royalty in U.S. Dollars:
$____________

The following royalty forecast is non-binding and for Licensor’s internal
planning purposes only:

Royalty Forecast Under This Agreement:

 

Next Quarter: __________ Q2: __________ Q3: __________ Q4: __________

 

 

 

 

Total Royalty: ____________ Conversion Rate: __________ Royalty in U.S. Dollars:
$____________

 

The following royalty forecast is non-binding and for Licensor’s internal
planning purposes only:

 

Royalty Forecast Under This Agreement: Next Quarter: __________ Q2: __________
Q3: __________ Q4: __________

 

* On a separate page, please indicate the reasons for returns or other
adjustments if significant.

Also note any unusual occurrences that affected royalty amounts during this
period.

To assist Licensor’s forecasting, please comment on any significant expected
trends in sales volume.

 

 

PLEASE SEND ROYALTY REPORTS TO:

 

USF Research Foundation

Attn: Business Manager

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612

 

 

 

 

